Case: 21-10133    Document: 00516417327         Page: 1     Date Filed: 08/03/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 3, 2022
                                 No. 21-10133                          Lyle W. Cayce
                                                                            Clerk

   Felesia Hamilton; Tashara Caldwell; Brenda Johnson;
   Arrisha Knight; Jamesina Robinson; Debbie Stoxstell;
   Felicia Smith; Tameka Anderson-Jackson; Tammy
   Island,

                                                          Plaintiffs—Appellants,

                                    versus

   Dallas County, doing business as Dallas County Sheriff’s
   Department,

                                                          Defendant—Appellee.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 3:20-CV-313


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Carl E. Stewart, Circuit Judge:
         Plaintiffs-Appellants appeal the district court’s order granting
   Defendant-Appellee’s motion to dismiss under Rule 12(b)(6). Because
   Plaintiffs-Appellants did not plead an adverse employment action, as
   required under this circuit’s Title VII precedent, we AFFIRM.
Case: 21-10133         Document: 00516417327               Page: 2       Date Filed: 08/03/2022




                                           No. 21-10133


                                   I.    Background
           Plaintiffs-Appellants are nine female detention service officers
   working at the Dallas County Jail who are employed by Defendant-Appellee
   Dallas County Sheriff’s Department. Dallas County (“the County”)
   provides two days off per week for its detention service officers. Most officers
   prefer to schedule their days off on weekends. Before April 2019, Plaintiffs-
   Appellants’ schedules were based on seniority. However, in or around April
   2019, 1 a gender-based scheduling policy went into effect and only male
   officers were given full weekends off whereas female officers were allowed
   two weekdays off or one weekday and one weekend day off. Plaintiffs-
   Appellants alleged that “[w]hen [they] asked the [s]ergeant how scheduling
   was determined, he stated that it was based on gender” and explained that it
   would be safer for the male officers to be off during the weekends as opposed
   to during the week. 2 Plaintiffs-Appellants reported the new scheduling policy
   to their sergeant, lieutenant, chief, and human resources, all of whom
   declined to modify the policy. The policy remained in place at the time
   Plaintiffs-Appellants filed their complaint. 3
           Plaintiffs-Appellants filed a discrimination complaint with the Equal
   Employment Opportunity Commission and received Notice of Right to Sue
   Letters. On February 10, 2020, Plaintiffs-Appellants filed suit against the
   County for violations of Title VII and the Texas Employment Discrimination


           1
             The record does not contain the exact date on which the County implemented the
   scheduling policy at issue, so it is unclear whether the old or new policy was in effect during
   the month of April 2019. We assume the new scheduling policy was implemented at some
   point in April 2019.
           2
            Relevant here, male and female officers perform the same tasks, and the number
   of inmates during the week is the same as the number on weekends.
           3
            On appeal, the County asserts that the gender-based scheduling policy was
   temporary. Neither party has stated if or when the policy was revoked.




                                                 2
Case: 21-10133      Document: 00516417327           Page: 3    Date Filed: 08/03/2022




                                     No. 21-10133


   Act (the “TEDA”). Specifically, they alleged that the County “engaged in
   the practice of discrimination with respect to the terms and conditions of
   Plaintiffs’ employment.”
          On June 4, 2020, the County filed a motion to dismiss under Rule
   12(b)(6) arguing that Plaintiffs-Appellants failed to state a plausible claim for
   relief because they did not suffer an adverse employment action. On June 25,
   2020, Plaintiffs-Appellants filed a response arguing that the gender-based
   scheduling policy harmed their work conditions and made their jobs
   objectively worse. Alternatively, they requested leave to amend.
          The district court granted the County’s motion to dismiss. The
   district court acknowledged that the County’s facially discriminatory
   scheduling policy demonstrated unfair treatment and that it was plausible
   that the denial of full weekends off made Plaintiffs-Appellants’ jobs
   objectively worse. Nonetheless, “the binding precedent of this [c]ircuit
   compel[led]” it to hold that Plaintiffs-Appellants failed to state a claim upon
   which relief could be granted because they did not plead an adverse
   employment action. The district court granted Plaintiffs-Appellants leave to
   amend their complaint, but because Plaintiffs-Appellants did not amend their
   pleadings within thirty days, it ultimately dismissed the action with prejudice.
   This appeal followed.
          On appeal, Plaintiffs-Appellants argue that the district court erred by
   considering whether the County’s scheduling policy constituted an adverse
   employment action rather than applying the statutory text of Title VII and
   the TEDA. They further contend that the scheduling policy qualifies as an
   adverse employment action.
                       II.    Standard of Review
          This court reviews dismissals for failure to state a claim de novo,
   “accepting all well-pleaded facts as true and viewing those facts in the light
   most favorable to the plaintiffs.” Littell v. Hous. Indep. Sch. Dist., 894 F.3d



                                          3
Case: 21-10133      Document: 00516417327            Page: 4    Date Filed: 08/03/2022




                                      No. 21-10133


   616, 622 (5th Cir. 2018). To survive a motion to dismiss, a plaintiff must
   plead “enough facts to state a claim to relief that is plausible on its face.” Bell
   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial
   plausibility when the plaintiff pleads factual content that allows the court to
   draw the reasonable inference that the defendant is liable for the misconduct
   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
                             III.     Discussion
          This case presents a unique factual scenario because the employment
   action at issue applies to all the members of the protected group and the
   employer does not dispute its discriminatory intent. Instead, the County
   argues that Plaintiffs-Appellants failed to plead an adverse employment
   action. The rule of orderliness and existing Fifth Circuit precedent support
   the County’s argument, and thus we must affirm.
          Section 703(a)(1) of Title VII of the Civil Rights Act of 1964 makes it
   unlawful for an employer to “discriminate against any individual with respect
   to [her] compensation, terms, conditions, or privileges of employment,
   because of such individual’s . . . sex.” 42 U.S.C. § 2000e-2(a)(1). Texas’s
   Title VII analogue, the TEDA, similarly makes it an “unlawful employment
   practice” for an employer to “discriminate[] . . . against an individual in
   connection with compensation or the terms, conditions, or privileges of
   employment” because of sex. Tex. Lab. Code Ann. § 21.051(1) (1993).
          A plaintiff who has exhausted her administrative remedies may prove
   a claim of intentional discrimination either by direct or circumstantial
   evidence. McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007).
   “Direct evidence of an employer’s discriminatory intent is rare; therefore,
   Title VII plaintiffs must ordinarily prove their claims through circumstantial
   evidence.” Scales v. Slater, 181 F.3d 703, 709 (5th Cir. 1999). This court
   evaluates Title VII employment discrimination cases built on circumstantial




                                           4
Case: 21-10133          Document: 00516417327              Page: 5      Date Filed: 08/03/2022




                                           No. 21-10133


   evidence under the framework set forth in McDonnell Douglas Corp. v. Green. 4
   McCoy, 492 F.3d at 556. Under that framework, the plaintiff must first
   establish a prima facie case of discrimination by showing that she (1) is a
   member of a protected group; (2) was qualified for the position at issue; (3)
   was discharged or suffered some adverse employment action by the
   employer; and (4) was replaced by someone outside her protected group or
   was treated less favorably than other similarly situated employees outside the
   protected group. 5 Id.
           The Supreme Court has held, however, that “the McDonnell Douglas
   test is inapplicable where the plaintiff presents direct evidence of
   discrimination.” Trans World Airlines, Inc. v. Thurston, 469 U.S. 111, 121
   (1985); accord Herster v. Bd. of Supervisors of La. State Univ., 887 F.3d 177, 185
   (5th Cir. 2018). When a plaintiff presents direct evidence of discrimination,
   “the burden of proof shifts to the employer to establish by a preponderance
   of the evidence that the same decision would have been made regardless of
   the forbidden factor.” Etienne v. Spanish Lake Truck & Casino Plaza, L.L.C.,
   778 F.3d 473, 475 (5th Cir. 2015), as revised (Feb. 3, 2015) (quoting Brown v.
   E. Miss. Elec. Power Ass’n, 989 F.2d 858, 861 (5th Cir. 1993)). This court has
   defined direct evidence as “evidence which, if believed, proves the fact
   without inference or presumption.” Jones v. Robinson Prop. Grp., L.P., 427
   F.3d 987, 992 (5th Cir. 2005). To determine whether comments in the
   workplace constitute “direct evidence,” or only “stray remarks,” this court
   has looked to four factors: whether the comments are (1) related to the


           4
               McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–04 (1973).
           5
               If the plaintiff makes a prima facie showing, the burden shifts to the employer to
   proffer a legitimate, nondiscriminatory reason for its employment action. McCoy, 492 F.3d
   at 557. If the employer meets this burden of production, the burden shifts to the plaintiff to
   ultimately prove that the employer’s proffered reason is instead a pretext for the real
   discriminatory purpose. Id.




                                                 5
Case: 21-10133       Document: 00516417327             Page: 6      Date Filed: 08/03/2022




                                        No. 21-10133


   plaintiff’s protected characteristic; (2) proximate in time to the challenged
   employment decision; (3) made by an individual with authority over the
   challenged employment decision; and (4) related to the challenged
   employment decision. Etienne, 778 F.3d at 476. All four factors are satisfied
   here. “In the context of Title VII, direct evidence includes any statement or
   written document showing a discriminatory motive on its face.” Herster, 887
   F.3d at 185 (quoting Portis v. First Nat’l Bank of New Albany, 34 F.3d 325, 329
   (5th Cir. 1994), as amended on denial of reh’g (Nov. 10, 1994)).
          Here, Plaintiffs-Appellants pled that their supervising sergeant stated
   that the scheduling policy in question was based on gender. Accepting these
   facts as true, Plaintiffs-Appellants have alleged direct evidence of
   discrimination because the sergeant’s statement about the policy shows a
   discriminatory motive on its face. In other words, no inference or
   presumption is required to get from the sergeant’s statement—that the new
   scheduling policy was based on gender—to the conclusion that Plaintiffs-
   Appellants were denied full weekends off because they are women. 6 As
   mentioned, this court rarely encounters direct evidence cases because
   employers seldom admit to a discriminatory motive as the sergeant did here.
          The conduct complained of here fits squarely within the ambit of Title
   VII’s proscribed conduct: discrimination with respect to the terms,
   conditions, or privileges of one’s employment because of one’s sex. Given
   the generally accepted meaning of those terms, the County would appear to
   have violated Title VII. See Threat v. City of Cleveland, 6 F.4th 672, 677–78
   (6th Cir. 2021) (collecting definitions of “terms” and “privileges”
   contemporaneous to the enactment of Title VII). Moreover, the Supreme


          6
             See Etienne, 778 F.3d at 476, as revised (Feb. 3, 2015) (“Put differently, ‘no
   inference or presumption’ is required to get from this statement—that Etienne was ‘too
   black to do various tasks at the casino’—to the conclusion ‘that race was a basis in
   employment decisions’ made at Spanish Lake with regard to Etienne.”).




                                              6
Case: 21-10133        Document: 00516417327             Page: 7      Date Filed: 08/03/2022




                                         No. 21-10133


   Court has explained that section 703(a) of Title VII refers to “actions that
   affect employment or alter the conditions of the workplace,” Burlington N.
   & Santa Fe Ry. Co. v. White, 548 U.S. 53, 62 (2006), and that “the particular
   days of the week during which employees shall be required to work are
   subjects well within the realm of ‘wages, hours, and other terms and
   conditions of employment,’” Loc. Union No. 189, Amalgamated Meat Cutters
   & Butcher Workmen of N. Am. v. Jewel Tea Co., 381 U.S. 676, 691 (1965).
   Surely allowing men to have full weekends off, but not women, on the basis
   of sex rather than a neutral factor like merit or seniority, constitutes
   discrimination with respect to the terms or conditions of those women’s
   employment. And the benefits that come with seniority, 7 here, the ability to
   request one’s preferred days off, should amount to a privilege of
   employment.
           Yet we are bound by this circuit’s precedent, which requires a Title
   VII plaintiff to establish a prima facie case of discrimination by showing, inter
   alia, that she “suffered some adverse employment action by the employer.”
   McCoy, 492 F.3d at 556. Further narrowing this requirement, we have held
   that “[a]dverse employment actions include only ultimate employment
   decisions such as hiring, granting leave, discharging, promoting, or
   compensating,” Welsh v. Fort Bend Indep. Sch. Dist., 941 F.3d 818, 824 (5th
   Cir. 2019) (emphasis added), cert. denied, 141 S. Ct. 160 (2020)
   (quoting McCoy, 492 F.3d at 559). This rule first arose in the Fifth Circuit
   nearly twenty-seven years ago when, in Dollis v. Rubin, 77 F.3d 777 (5th Cir.
   1995), we adopted dictum from a Fourth Circuit case involving a different


           7
              “In the area of labor relations, ‘seniority’ is a term that connotes length of
   employment. A ‘seniority system’ is a scheme that allots to employees ever improving
   employment rights and benefits as their relative lengths of permanent employment
   increase.” N.A.A.C.P., Detroit Branch v. Detroit Police Officers Ass’n, 900 F.2d 903, 907
   (6th Cir. 1990).




                                              7
Case: 21-10133        Document: 00516417327              Page: 8      Date Filed: 08/03/2022




                                         No. 21-10133


   provision of Title VII. See id. at 781–782 (“Title VII was designed to address
   ultimate employment decisions, not to address every decision made by
   employers that arguably might have some tangential effect upon those
   ultimate decisions.”) (citing Page v. Bolger, 645 F.2d 227, 233 (4th Cir.
   1981). 8 Today, our circuit precedent and the rule of orderliness 9 constrain us
   to conclude that because the denial of weekends off is not an ultimate
   employment decision, the district court correctly granted the County’s
   motion to dismiss on the grounds that Plaintiffs-Appellants did not plead an
   adverse employment action. See Hernandez v. Sikorsky Support Servs., Inc.,
   495 F. App’x 435, 438 (5th Cir. 2012) (per curiam) (unpublished) (holding
   that a plaintiff whose supervisor denied her seniority-based preference in
   shift scheduling suffered no adverse employment action); Mylett v. City of
   Corpus Christi, 97 F. App’x 473, 475 (5th Cir. 2004) (per curiam)




           8
             The Fourth Circuit has since declined to adopt the dictum from Page. See Von
   Gunten v. Maryland, 243 F.3d 858, 866 (4th Cir. 2001) (“[W]e cannot interpret the
   quotation from Page as improperly restricting § 2000e–3 adverse employment action to
   ‘ultimate employment decisions.’”).
           9
            “Under our rule of orderliness, we may not overrule a prior panel decision absent
   an intervening change in the law, such as a statutory amendment or a decision from either
   the Supreme Court or our en banc court.” Thompson v. Dall. City Att’y’s Off., 913 F.3d 464,
   467 (5th Cir. 2019).




                                               8
Case: 21-10133         Document: 00516417327                Page: 9        Date Filed: 08/03/2022




                                            No. 21-10133


   (unpublished) (holding that changes of work hours and the denial of day
   shifts are not adverse employment actions). 10
           The Sixth and District of Columbia Circuits recently confronted a
   similar dilemma. In Threat v. City of Cleveland, the city used a seniority-based
   bidding system to assign shifts to its Emergency Medical Service (“EMS”)
   captains. 6 F.4th at 676. The captains’ collective bargaining agreement
   allowed the city’s EMS Commissioner to transfer up to four captains to a
   different shift, even if it conflicted with a captain’s first choice. Id. Such was
   the case when the bidding process generated a schedule in which only black
   captains would staff a day shift. Id. The Commissioner then replaced one of
   the black captains with a white captain to “diversify the shift,” but that white
   captain had a conflict that prevented him from working that shift. Id. The
   rebidding process yielded a similar result, with the Commissioner again
   reassigning a black captain to “create diversity.” Id. Fed up with the race-
   based scheduling assignments, the captains brought a Title VII
   discrimination claim against the city. Id. Following discovery, the parties



           10
               Hernandez and Mylett, though unpublished, both reflect the binding circuit
   precedent that we confront in this case. Both cases cite Benningfield v. City of Houston, 157
   F.3d 369, 377 (5th Cir. 1998), for the proposition that changes of hours and the denial of
   particular shifts are not adverse employment actions. But the relevant holding from
   Benningfield appeared in the context of a First Amendment retaliation claim, not a Title VII
   employment discrimination claim. There, in evaluating the plaintiff’s First Amendment
   retaliation claim, this court stated that “[a]dverse employment actions are discharges,
   demotions, refusals to hire, refusals to promote, and reprimands.” Benningfield, 157 F.3d
   at 376 (quoting Pierce v. Tex. Dep’t of Crim. Just., 37 F.3d 1146, 1149 (5th Cir. 1994)). It then
   explained that the Pierce court “declined to expand the list of actionable adverse actions,
   noting that some things are not actionable even though they have the effect of chilling the
   exercise of free speech.” Id. (citing Pierce, 37 F.3d at 1150). Accordingly, the definition of
   “adverse employment action” for First Amendment retaliation purposes is not identical to
   the definition for Title VII employment discrimination purposes. Thus, the repeated
   reliance on Benningfield and other First Amendment retaliation cases in our Title VII
   employment discrimination analyses has created doctrinal confusion.




                                                  9
Case: 21-10133     Document: 00516417327            Page: 10   Date Filed: 08/03/2022




                                     No. 21-10133


   cross-moved for summary judgment, and the district court granted the city’s
   motion on grounds that the captains could not show a “materially adverse
   employment action.” Id. at 676–77. The Sixth Circuit reversed, reasoning
   that its precedent construing Title VII to only cover “materially adverse
   employment actions” was intended to be shorthand for the statutory text and
   to incorporate a de minimis exception. Id. at 678–79, 682. Addressing its line
   of cases stating that shift changes do not count as materially adverse
   employment actions under Title VII, the court further explained that it had
   never set forth a categorical rule that actionable discrimination claims could
   never be based on shift changes. Id. at 679. It thus held that the captains had
   stated a cognizable claim under Title VII. Id.
          Similarly, in Chambers v. District of Columbia, 35 F.4th 870 (D.C. Cir.
   2022), the en banc court overruled its precedent holding that the denial or
   forced acceptance of a job transfer was actionable under Title VII only if the
   employee suffered “objectively tangible harm.” Id. at 872. It reasoned that
   this rule was a “judicial gloss that lacks any textual support” from Title VII.
   Id. at 875.
          The Fourth Circuit, while still requiring a showing of an adverse
   employment action, hews closer to the text of Title VII. See James v. Booz-
   Allen & Hamilton, Inc., 368 F.3d 371, 375 (4th Cir. 2004). It defines an adverse
   employment action as “a discriminatory act which ‘adversely affect[s] “the
   terms, conditions, or benefits” of the plaintiff’s employment.’” Id. It has
   made clear that “[c]onduct short of ‘ultimate employment decisions’ can
   constitute adverse employment action.” Id. at 375–76.
          Given these holdings by our sister circuits, our circuit’s deviation
   from the text of Title VII leaves us with the proverbial circuit split.
   Unshackled by our precedent limiting Title VII to apply only to “ultimate
   employment decisions, such as hiring, granting leave, discharging,
   promoting, or compensating an employee,” Plaintiffs-Appellants would still




                                         10
Case: 21-10133      Document: 00516417327            Page: 11   Date Filed: 08/03/2022




                                      No. 21-10133


   have to satisfy their attendant burdens for a Title VII claim. However, they
   would remain in court with the opportunity to do so, especially at the Rule
   12(b)(6) stage where they must only plead a plausible claim to relief. But
   sympathetic as we may be to Plaintiffs-Appellants’ position, the rule of
   orderliness forbids us from “overrul[ing] a prior panel decision absent an
   intervening change in the law, such as a statutory amendment or a decision
   from either the Supreme Court or our en banc court.” Ortega Garcia v.
   United States, 986 F.3d 513, 532 (5th Cir. 2021). Only the en banc court can
   do that.
          The strength of the allegations here—direct evidence of a workforce-
   wide policy denying full weekends off to women in favor of men—coupled
   with the persuasiveness of Threat, Chambers, and James, make this case an
   ideal vehicle for the en banc court to reexamine our ultimate-employment-
   decision requirement and harmonize our case law with our sister circuits’ to
   achieve fidelity to the text of Title VII.
                                IV.    Conclusion
          Bound by the rule of orderliness, we AFFIRM the district court’s
   order granting the County’s motion to dismiss.




                                           11